Citation Nr: 0832743	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema, secondary to history of 
right spontaneous pneumothorax.

2.  Entitlement to an increased evaluation for history of 
right spontaneous pneumothorax, rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2006, the appellant testified at a hearing before the 
RO.  The Board notes that the appellant withdrew the issue of 
service connection for chronic obstructive pulmonary disease 
and emphysema secondary to asbestos exposure at this time.

In November 2007, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that, at his April 2007 VA 
examination, the appellant reported that he receives 
disability compensation from the Social Security 
Administration (SSA) for chronic obstructive pulmonary 
disease.  Records associated with the appellant's SSA 
disability claim have not been obtained.  Therefore, remand 
is necessary to ensure that VA has satisfied its duty to 
assist obligations.

Additionally, the record contains letters from Dr. B. 
Rossetto of the VA Montana Health Care System (Kalispell).  
These letters suggest that the appellant receives VA medical 
care from Dr. Rossetto.  However, the claims folder does not 
contain records of treatment by this physician.  All records 
of VA treatment by Dr. B. Rossetto should be requested and 
associated with the claims folder.

After the above development is complete, VA should again 
obtain a pulmonary specialist's opinion addressing the 
following:  1) Whether history of right spontaneous 
pneumothorax with thickened pleura caused post service onset 
of chronic obstructive pulmonary disease and emphysema; and 
2) whether chronic obstructive pulmonary disease and 
emphysema were first manifested in service.  The examiner 
should explain the significance, if any, of "blebs (small 
bullae)" referenced by the various physicians' opinions.

Also, a VA medical opinion should address whether there is 
any increase in severity of chronic obstructive pulmonary 
disease and emphysema due to service-connected history of 
right spontaneous pneumothorax with thickened pleura.

Accordingly, in view of the complex medical picture presented 
by the facts of this case and newly identified evidence, the 
case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain records of VA 
treatment by Dr. B. Rossetto.

3.  The RO should obtain a medical 
opinion from a pulmonary specialist 
regarding the appellant's claim that in-
service spontaneous pneumothorax caused 
or contributed to the onset of chronic 
obstructive pulmonary disease and 
emphysema, or represented the first 
manifestations of those diseases.  

(a) The claims folder should be 
reviewed, including the various 
medical opinions.  

(b) The VA medical opinion should 
specifically address the following:  
1) Whether history of right 
spontaneous pneumothorax with 
thickened pleura, right apex, caused 
post service onset of chronic 
obstructive pulmonary disease and 
emphysema; 2) whether chronic 
obstructive pulmonary disease and 
emphysema were first manifested in 
service; and, if yes, what were the 
initial manifestations.  3) Whether 
there is any increase in severity of 
chronic obstructive pulmonary 
disease and emphysema due to 
service-connected history of right 
spontaneous pneumothorax with 
thickened pleura.

The physician should explain the 
significance, if any, of "blebs (small 
bullae)" referenced by the various 
physicians' opinions.  The physician 
should explain whether, particularly in 
this case, spontaneous pneumothorax is an 
early manifestation of lung disease, and 
the sequellae associated with spontaneous 
pneumothorax.

The physician should provide a complete 
rationale for all opinions.  Should the 
physician determine that examination of 
the veteran would aid in forming his/her 
opinion, such examination should be 
scheduled and accomplished.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




